MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  FILED
court except for the purpose of establishing                           Jun 30 2017, 9:02 am
the defense of res judicata, collateral                                    CLERK
estoppel, or the law of the case.                                      Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald C. Swanson, Jr.                                   Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Fort Wayne, Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Stanley B. Kyles,                                        June 30, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1702-CR-412
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1611-F6-1200



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1702-CR-412 | June 30, 2017            Page 1 of 5
                                             Case Summary
[1]   Stanley B. Kyles (“Kyles”) pleaded guilty to Theft, as a Level 6 felony, 1 and

      now challenges the appropriateness of his two-year sentence.


[2]   We affirm.



                                Facts and Procedural History
[3]   On November 2, 2016, the State charged Kyles with Theft, as a Level 6 felony,

      and later amended the charging information. The amended information alleged

      that Kyles committed the offense on October 27, 2016, while acting in concert

      with Judith Neaville (“Neaville”).


[4]   On January 10, 2017, Kyles pleaded guilty as charged, and the trial court held a

      sentencing hearing on February 10, 2017. The trial court imposed a sentence of

      two years imprisonment,2 and Kyles now appeals his sentence.



                                      Discussion and Decision
[5]   Kyles asks that we revise his sentence. Pursuant to Appellate Rule 7(B), we

      may revise a sentence if, “after due consideration of the trial court’s decision,”

      we find that “the sentence is inappropriate in light of the nature of the offense




      1
          Ind. Code § 35-43-4-2(a).
      2
        There appears to be a misstatement in the trial court’s oral pronouncement of sentence, but the parties agree
      that Kyles received a sentence of two years.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1702-CR-412 | June 30, 2017                 Page 2 of 5
      and the character of the offender.” In conducting our review, we consider “the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other factors that come to light in a given case.” Cardwell v.

      State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of our review is to

      attempt to leaven the outliers, not to achieve the “correct” result in each case.

      Id. at 1225. Moreover, the defendant bears the burden of persuading us that his

      sentence is inappropriate. Whatley v. State, 928 N.E.2d 202, 207-08 (Ind. 2010).


[6]   The advisory sentence “is the starting point the Legislature has selected as an

      appropriate sentence for the crime committed.” Childress v. State, 848 N.E.2d

      1073, 1081 (Ind. 2006). The sentencing range for a Level 6 felony is between

      six months and two and one-half years, with an advisory sentence of one year.


[7]   As to the nature of the offense, Kyles was at a store with Neaville when he

      signaled to Neaville that there was a wallet by the checkout area. Neaville then

      put the wallet in her purse. We see nothing particularly remarkable about the

      nature of the offense.


[8]   Turning to the character of the offender, Kyles reports that he has a good

      relationship with his family, and aspires to obtain a GED, further his education,

      and eventually become a paralegal—this is laudable. Kyles also points out that

      he accepted responsibility for his actions and pleaded guilty, however, we note

      that Kyles minimized his role in the crime, telling the probation department: “I

      didn’t tell her to pick it up and I didn’t tell her to steal it, but I was there making

      me part of it. I’m going to plea[d] guilty to get this shit over with.” App. Vol. II


      Court of Appeals of Indiana | Memorandum Decision 02A03-1702-CR-412 | June 30, 2017   Page 3 of 5
      at 21. Moreover, although Kyles expressed some remorse at the sentencing

      hearing, he again minimized his role: “Well, I’m sorry for what I did and, like I

      said, I just pointed it out.” (Tr. at 6.)


[9]   We also observe that Kyles, who is fifty-four, has a long history of disregarding

      the law. As a juvenile, he was twice adjudicated a delinquent, including an

      adjudication for actions that would constitute theft if committed by an adult.

      Kyles has also amassed twenty-one misdemeanor convictions. Many of these

      misdemeanor convictions signal an unremedied problem with substance abuse,

      which Kyles acknowledges has been a problem for him, and for which he

      requested treatment at the sentencing hearing. Yet, Kyles also has multiple

      convictions for resisting law enforcement, criminal mischief, trespass, and

      domestic battery. Moreover, in addition to his misdemeanor record, Kyles has

      seven felony convictions, including two convictions for invasion of privacy and

      convictions for robbery, involuntary manslaughter, criminal recklessness, theft,

      and dealing in cocaine. Kyles has had his suspended sentence revoked six

      times, and he committed the instant offense while on probation—indeed, just

      three weeks earlier, Kyles had been released to probation from the Department

      of Correction. As noted by the trial court, Kyles has been “given the benefit of

      short jail sentences, longer jail sentences, active adult probation, Hope

      Probation, the Department of Correction, parole, multiple attempts at

      treatment, and community service.” (Tr. at 7). Yet, Kyles continues to exhibit

      a disregard for the law.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1702-CR-412 | June 30, 2017   Page 4 of 5
[10]   Having given due consideration to the trial court’s sentencing decision, and in

       light of the nature of the offense and Kyles’s character, we cannot say that

       Kyles received an inappropriate sentence.



                                               Conclusion
[11]   The trial court did not impose an inappropriate sentence.


[12]   Affirmed.


       Vaidik, C.J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1702-CR-412 | June 30, 2017   Page 5 of 5